Title: From Thomas Jefferson to John Hyder, 10 July 1821
From: Jefferson, Thomas
To: Hyder, John


Sir
Monticello
July 10. 21.
I recieved in due time the letter of July 14. 20. mentioned in yours of the 29th of June now at hand. not being in circumstances enabling me to comply with the numerous applications of the same kind which I recieve from all parts of the United States, and explanations being painful, I have been under the necessity uniformly of hoping that silence would be considered as an answer. I must request you therefore to accept my regrets for what I cannot do, and assurances of my respect.Th: Jefferson